COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Christopher Pelletier v. The State of Texas

Appellate case number:    01-21-00425-CR, 01-21-00430-CR

Trial court case number: 20CR1225, 21CR1166

Trial court:              10th District Court of Galveston County

        On August 25, 2022, appellant, Christopher Pelletier, incarcerated and acting pro se, filed
correspondence that we construe as a motion requesting that this Court order the Galveston
County District Attorney’s Office, the Galveston County Public Defender’s Office, the
Galveston County Jail, and the Law Office of Haley Sloss to “turn over to the Appellant every
single page of evidence they filed against” appellant and “all records pertaining to both causes
that they used to obtain a conviction.” Appellant also requests “ALL body cam, pictures, video
and media used in trial, as well as the jail phone records of the entire 16 months [he] was there”
be forwarded to his “Power of Attorney,” Shawn McManus. Finally, appellant requests access to
“the Uniform Commercial Code, the Texas Constitution, FOIA and PA, and Case Law on
Ferreta vs. California.”1
        This Court is authorized to review the appellate record in deciding appeals. In re K.M.,
401 S.W.3d 864, 866 (Tex. App.—Houston [14th Dist.] 2013, no pet.). The appellate record
comprises the clerk’s record and, if necessary to the appeal, the reporter’s record. TEX. R. APP.
P. 34.1. An appellate court generally may not consider matters outside of the appellate record.
In re K.M., 401 S.W.3d at 866; see also Hogg v. Lynch, Chappell & Alsup, 480 S.W.3d 767, 773
(Tex. App.—El. Paso 2015, no pet.) (“To the extent [a party] has made references to facts that do
not appear in the appellate record, we will not consider those facts in our analysis.”).
        In a criminal case, the clerk’s record contains the indictment or information, any special
plea or defense motion that was presented to the court and overruled, any written waiver, any
written stipulation, and, in cases in which a plea of guilty or nolo contendere has been entered,
any documents executed for the plea; the court’s docket sheet; the court’s charge and the jury’s
verdict, or the court’s findings of fact and conclusions of law; the court’s judgment or other order

1
       Presumably, appellant refers to Faretta v. California, 422 U.S. 806 (1975), where the Supreme
       Court held a competent criminal defendant has a Sixth Amendment right to waive his right to
       counsel and represent himself at trial.
that is being appealed; any request for findings of fact and conclusions of law, any post-judgment
motion, and the court's order on the motion; the notice of appeal; any formal bill of exception;
any request for a reporter's record; any request for preparation of the clerk's record; the trial
court's certification of the defendant's right of appeal under Texas Rule of Appellate Procedure
25.2; and subject to Texas Rule of Appellate Procedure 34.5(b), any filing that a party designates
to have included in the record. TEX. R. APP. P. 34.5(a). Rule 34.5(b) provides that a written
designation specifying additional items to be included in the record may be filed with the trial
court clerk before the clerk’s record is prepared, but the request must be specific. TEX. R. APP. P.
34.5(b). “The clerk will disregard a general designation, such as one for ‘all papers filed in the
case.’” TEX. R. APP. P. 34.5(b)(2).
       The reporter’s record consists of “the court reporter's transcription . . . of the proceedings,
and any of the exhibits, that the parties to the appeal designate” if the proceedings were
stenographically recorded. TEX. R. APP. P. 34.6(a)(1). If the proceedings were electronically
recorded, the reporter’s record consists of “certified copies of all tapes or other audio-storage
devices on which the proceedings were recorded, any of the exhibits that the parties to the appeal
designate, and certified copies of the logs prepared by the court recorder under Rule 13.2.” TEX.
R. APP. P. 34.6(a)(2).
        The clerk’s record was filed on September 21, 2021, and supplemented on June 24, 2022
and June 28, 2022. The reporter’s record was filed on October 18, 2021 and supplemented on
June 21, 2022. If a relevant item was omitted from the clerk’s or reporter’s record, this Court,
the trial court, or any party may direct the trial court clerk or the court reporter to prepare a
supplement containing the omitted item(s). See TEX. R. APP. P. 34.5(c), 34.6(d). However, this
Court is not authorized to order the Galveston County District Attorney’s Office, the Galveston
County Public Defender’s Office, the Galveston County Jail, or the Law Office of Haley Sloss to
produce records to appellant for use in his appellate brief.2 Nor is this Court required to assist
with appellant’s legal research by providing statutes, constitutions, or caselaw.3
        To the extent appellant contends items were omitted from the clerk’s record or reporter’s
record, he may ask the trial court to supplement the clerk’s record or reporter’s record pursuant
to Rules 34.5(c) and 34.6(d), respectively.
        Appellant’s motion for this Court to order records that are not in the appellate record and
for research materials to be provided to him is denied.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually
Date: September 8, 2022

2
       Even if the Court could order production of such documents, which is not the case, the documents
       would not be part of the appellate record and, therefore, would be of no value to this Court in
       adjudicating the appeal.
3
       See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010,
       no pet.) (“[W]e are not responsible for doing the legal research that might support a party's
       contentions. Were we to do so, even for a pro se litigant untrained in law, we would be
       abandoning our role as judges and become an advocate for that party.”) (internal citation
       omitted).